 
Exhibit 10.1
 
BIG 5 SPORTING GOODS CORPORATION
STOCK OPTION GRANT NOTICE
 
(2007 Equity and Performance Incentive Plan)
 
 
Big 5 Sporting Goods Corporation (the “Company”), pursuant to its 2007 Equity
and Performance Incentive Plan (the “Plan”), hereby grants to Optionee the
option to purchase the number of Shares of the Company set forth below (the
“Option”). This Option is subject to all of the terms and conditions as set
forth in this Grant Notice, the Stock Option Agreement (the “Option Agreement”)
and the Plan, all of which are attached hereto and incorporated herein in their
entirety.
 

     
Optionee:
                      
Date of Grant:
                      
Number of Shares of Common Stock:
                      
Exercise Price Per Share:
  $                  
Initial Vesting Date:
                      
Type of Option
  NQSO or ISO


 
Vesting Schedule:  Subject to the restrictions and limitations of the Option
Agreement and the Plan, this Option shall vest and become exercisable with
respect to     % of the Shares subject to this Option on the Initial Vesting
Date. On each subsequent anniversary of the Initial Vesting Date, this Option
shall become vested and exercisable with respect to an additional     % of the
Shares subject to this Option.
 
Acceleration of Vesting Upon a Change of Control: Upon a Change of Control (as
defined in the Grantee’s Employment Agreement; or, if such agreement has no such
definition, then as defined in the Plan), this Option shall fully vest and
become exercisable with respect to 100% of the Shares subject to this Option.
 
Additional Terms/Acknowledgements: The undersigned Optionee acknowledges receipt
of, and has read and understands and agrees to, the Option Agreement and the
Plan. Optionee further acknowledges that as of the Date of Grant, the Option
Agreement and the Plan set forth the entire understanding between Optionee and
the Company regarding the grant by the Company of the Option referred to in this
Grant Notice. Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board or the Administrator upon any
questions arising under the Plan.
 

              BIG 5 SPORTING GOODS CORPORATION   OPTIONEE:
 
           
By:
           
 
       
 
  Signature   Signature
 
           
Title:
      Date:    
 
           
 
           
Date:
           
 
 
 
       


 
ATTACHMENTS:  Stock Option Agreement and 2007 Equity and Performance Incentive
Plan
 
SPOUSE OF OPTIONEE:
 
Spouse has read and understands the Option Agreement and the Plan and is
executing this Grant Notice to evidence Spouse’s consent and agreement to be
bound by all of the terms and conditions of the Option Agreement and the Plan
(including those relating to the appointment of the Optionee as agent for any
interest that Spouse may have in the Option Shares).
 

         
 
  Date:    
 
       
Signature
       

Optionee Address:








--------------------------------------------------------------------------------



 



 
BIG 5 SPORTING GOODS CORPORATION
STOCK OPTION AGREEMENT
 
THIS STOCK OPTION AGREEMENT (together with the attached grant notice (the “Grant
Notice”), the “Agreement”) is made and entered into as of the date set forth on
the Grant Notice by and between Big 5 Sporting Goods Corporation, a Delaware
corporation (the “Company”), and the individual (the “Optionee”) set forth on
the Grant Notice.
 
A.     Pursuant to the Big 5 Sporting Goods Corporation 2007 Equity and
Performance Incentive Plan (the “Plan”), the Administrator has determined that
it is to the advantage and best interest of the Company to grant to Optionee an
option (the “Option”) to purchase the number of shares of the Common Stock of
the Company (the “Shares” or the “Option Shares”) set forth on the Grant Notice,
at the exercise price determined as provided herein, and in all respects subject
to the terms, definitions and provisions of the Plan, which is incorporated
herein by reference.
 
B.     Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Optionee and the Company hereby agree as follows:
 
1.  Grant and Terms of Stock Option.
 
1.1     Grant of Option.  Pursuant to the Grant Notice, the Company has granted
to the Optionee the right and option to purchase, subject to the terms and
conditions set forth in the Plan and this Agreement, all or any part of the
number of shares of the Common Stock of the Company set forth on the Grant
Notice at a purchase price per share equal to the exercise price per Share set
forth on the Grant Notice. If the Grant Notice indicates (under “Type of
Option”) that this Option is an “ISO”, then this Option is intended by the
Company and Optionee to be an Incentive Stock Option. However, if the Grant
Notice indicates that this Option is a “NQSO”, then this Option is not intended
to be an Incentive Stock Option and is instead intended to be a Nonqualified
Stock Option.
 
1.2     Vesting and Exercisability.  Subject to the provisions of the Plan and
the other provisions of this Agreement, this Option shall vest and become
exercisable in accordance with the schedule set forth in the Grant Notice.
Notwithstanding the foregoing, in the event of termination of Optionee’s
Continuous Status as an Employee, Director or Consultant for any reason, with or
without Cause, including as a result of death or Disability, this Option shall
immediately cease vesting and shall be cancelled to the extent of the number of
Shares as to which this Option has not vested as of the date of termination.
 
1.3     Term of Option.  No portion of this Option may be exercised more than
ten years from the date of this Agreement. In the event of termination of
Optionee’s Continuous Status as an Employee, Director or Consultant, this Option
shall be cancelled as to any unvested Shares as provided in Section 1.2, and
shall terminate and be cancelled with respect to any vested Shares on the
earlier of (i) the expiration of the ten year period set forth in the first
sentence of this Section 1.3, or (ii) 90 days after termination of Optionee’s
Continuous Status as an Employee, Director or Consultant (or 12 months in the
case of termination as a result of Optionee’s Disability or death); provided,
however, if Optionee’s Continuous Status as an Employee, Director or Consultant
is terminated for Cause, this entire Option shall be cancelled and terminated as
of the date of such termination and shall no longer be exercisable as to any
Shares, whether or not previously vested.





--------------------------------------------------------------------------------



 



2.  Method of Exercise.
 
2.1     Delivery of Notice of Exercise.  This Option shall be exercisable by
written notice in the form attached hereto as Exhibit A which shall state the
election to exercise this Option, the number of Shares in respect of which this
Option is being exercised, and such other representations and agreements with
respect to such Shares as may be required by the Company pursuant to the
provisions of this Agreement and the Plan. Such written notice shall be signed
by Optionee (or by Optionee’s beneficiary or other person entitled to exercise
this Option in the event of Optionee’s death under the Plan) and shall be
delivered to the Secretary of the Company. The written notice shall be
accompanied by payment of the exercise price. This Option shall not be deemed
exercised until the Company receives such written notice accompanied by the
exercise price and any other applicable terms and conditions of this Agreement
are satisfied. This Option may not be exercised for a fraction of a Share.
 
2.2     Restrictions on Exercise.  No Shares will be issued pursuant to the
exercise of this Option unless and until there shall have been full compliance
with all applicable requirements of the Securities Act of 1933, as amended
(whether by registration or satisfaction of exemption conditions), all
Applicable Laws, and all applicable listing requirements of any national
securities exchange or other market system on which the Common Stock is then
listed. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
necessary or appropriate, in the judgment of the Administrator, to comply with
any Applicable Law.
 
2.3     Method of Payment.  Payment of the exercise price shall be made in full
at the time of exercise in cash or by check payable to the order of the Company,
or, subject in each case to the advance approval of the Administrator in its
sole discretion, (a) by delivery of shares of Common Stock already owned by
Optionee having a Fair Market Value equal to the exercise price and held for at
least six months (or for such other period as is necessary to avoid accounting
charges against the Company’s earnings), (b) by a “broker’s exercise” involving
the sale, at the time of the exercise of the Option, of Shares having a Fair
Market Value equal to the exercise price, and the simultaneous remission of the
exercise price to the Company, or (c) by any combination of the foregoing.
Shares of Common Stock used to satisfy the exercise price of this Option shall
be valued at their Fair Market Value determined on the date of exercise (or if
such date is not a business day, as of the close of the business day immediately
preceding such date). In addition, the Administrator may impose such other
conditions in connection with the delivery of shares of Common Stock in
satisfaction of the exercise price as it deems appropriate in its sole
discretion, including without limitation a requirement that the shares of Common
Stock delivered have been held by the Optionee for a specified period of time.
 
2.4     Notice of Disqualifying Disposition of Incentive Stock Option.  If this
Option is an Incentive Stock Option and the Optionee sells or otherwise disposes
of any of the Shares acquired upon exercise of this Option on or before the
later of (i) two years after the date of grant, or (ii) one year after the date
such Shares were acquired, the Optionee shall immediately notify the Company in
writing of such disposition. The Optionee agrees that he or she may be subject
to income tax withholding by the Company on the taxable income recognized as a
result of such disposition and that the Optionee shall be required to satisfy
such withholding obligations either by making a payment to the Company in cash
or by withholding from current earnings of the Optionee.
 
3.  Non-Transferability of Option.  This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution or to a
beneficiary designated pursuant to the Plan, and may be exercised during the
lifetime of Optionee only by Optionee. Subject to all of the other terms and
conditions of this Agreement, following the death of





--------------------------------------------------------------------------------



 



Optionee, this Option may, to the extent it remained unexercised (but vested and
exercisable by Optionee in accordance with its terms) on the date of death, be
exercised by Optionee’s beneficiary or other person entitled to exercise this
Option in the event of Optionee’s death under the Plan. Notwithstanding the
first sentence of this Section 3, (i) if this Option is a Nonqualified Stock
Option, this Option may be assigned pursuant to a qualified domestic relations
order as defined by the Code, and exercised by the spouse of the Optionee who
obtained such Option pursuant to such qualified domestic relations order, and
(ii) this Option may be assigned, during the Optionee’s lifetime, to one or more
Family Members. Rights under the assigned portion may be exercised by the person
or persons who acquire a proprietary interest in such Option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the Option immediately before such assignment and shall be
set forth in such documents issued to the assignee as the Administrator deems
appropriate.
 
4.  General.
 
4.1     Governing Law.  This Agreement shall be governed by and construed under
the laws of the state of Delaware applicable to Agreements made and to be
performed entirely in Delaware, without regard to the conflicts of law
provisions of Delaware or any other jurisdiction.
 
4.2     Notices.  Any notice required or permitted under this Agreement shall be
given in writing by express courier or by postage prepaid, United States
registered or certified mail, return receipt requested, to the address set forth
below or to such other address for a party as that party may designate by
10 days advance written notice to the other parties. Notice shall be effective
upon the earlier of receipt or 3 days after the mailing of such notice.
 

     
If to the Company:
  Big 5 Sporting Goods Corporation
2525 East El Segundo Boulevard
El Segundo, CA 90245
Attention: Senior Vice President and General Counsel


 
If to Optionee, at the address set forth on the Grant Notice.
 
4.3     Community Property.  Without prejudice to the actual rights of the
spouses as between each other, for all purposes of this Agreement, the Optionee
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his or her spouse with respect to this Option and the parties hereto shall
act in all matters as if the Optionee was the sole owner of this Option. This
appointment is coupled with an interest and is irrevocable.
 
4.4     Modifications.  This Agreement may be amended, altered or modified only
by a writing signed by each of the parties hereto.
 
4.5     Application to Other Stock.  In the event any capital stock of the
Company or any other corporation shall be distributed on, with respect to, or in
exchange for shares of Common Stock as a stock dividend, stock split,
reclassification or recapitalization in connection with any merger or
reorganization or otherwise, all restrictions, rights and obligations set forth
in this Agreement shall apply with respect to such other capital stock to the
same extent as they are, or would have been applicable, to the Option Shares on
or with respect to which such other capital stock was distributed.
 
4.6     Additional Documents.  Each party agrees to execute any and all further
documents and writings, and to perform such other actions, which may be or
become reasonably necessary or expedient to be made effective and carry out this
Agreement.
 
4.7     No Third-Party Benefits.  Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.





--------------------------------------------------------------------------------



 



4.8     Successors and Assigns.  Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties, their
respective successors and permitted assigns.
 
4.9     No Assignment.  Except as otherwise provided in this Agreement, the
Optionee may not assign any of his, her or its rights under this Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion. The Company shall be permitted to assign its rights or
obligations under this Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Agreement.
 
4.10     Severability.  The validity, legality or enforceability of the
remainder of this Agreement shall not be affected even if one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable in any respect.
 
4.11     Equitable Relief.  The Optionee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Optionee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies they may have at law or under this Agreement.
 
4.12      Arbitration.
 
4.12.1     General.  Any controversy, dispute, or claim between the parties to
this Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this section 4.12 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court pursuant
to California Code of Civil Procedure Section 1281.8, or any comparable
provision, for provisional relief, including a temporary restraining order or a
preliminary injunction, on the ground that the award to which the applicant may
be entitled in arbitration may be rendered ineffectual without provisional
relief. Unless mutually agreed by the parties otherwise, any arbitration shall
take place in the City of Los Angeles, California.
 
4.12.2     Selection of Arbitrator.  In the event the parties are unable to
agree upon an arbitrator, the parties shall select a single arbitrator from a
list of nine arbitrators drawn by the parties at random from a list of twenty
persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Los Angeles,
California. If the parties are unable to agree upon an arbitrator from the list
so drawn, then the parties shall each strike names alternately from the list,
with the first to strike being determined by lot. After each party has used four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.
 
4.12.3     Applicability of Arbitration; Remedial Authority.  This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no





--------------------------------------------------------------------------------



 



greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgement if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
4.12.4     Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Optionee wishes to
contribute (up to 50%) to the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.
 
4.12.5     Award Final and Binding.  The arbitrator shall render an award and
written opinion, and the award shall be final and binding upon the parties. If
any of the provisions of this paragraph, or of this Agreement, are determined to
be unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
4.13     Headings.  The section headings in this Agreement are inserted only as
a matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.
 
4.14     Number and Gender.  Throughout this Agreement, as the context may
require, (a) the masculine gender includes the feminine and the neuter gender
includes the masculine and the feminine; (b) the singular tense and number
includes the plural, and the plural tense and number includes the singular;
(c) the past tense includes the present, and the present tense includes the
past; (d) references to parties, sections, paragraphs and exhibits mean the
parties, sections, paragraphs and exhibits of and to this Agreement; and
(e) periods of days, weeks or months mean calendar days, weeks or months.
 
4.15     Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
4.16     Complete Agreement.  The Grant Notice, this Agreement and the Plan
constitute the parties’ entire agreement with respect to the subject matter
hereof and supersede all agreements, representations, warranties, statements,
promises and understandings, whether oral or written, with respect to the
subject matter hereof.





--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE OF STOCK OPTION
 
Big 5 Sporting Goods Corporation
2525 East El Segundo Boulevard
El Segundo, CA 90245
Attn: Senior Vice President and General Counsel
 
Ladies and Gentlemen:
 
The undersigned hereby elects to exercise the option indicated below:
 

Option Grant Date: 


Type of Option: Incentive Stock Option / Nonqualified Stock Option

Number of Shares Being Exercised: 





Exercise Price Per Share: 




Total Exercise Price: $ 




Method of Payment: 



 
Enclosed herewith is payment in full of the total exercise price and a copy of
the Grant Notice.
 
My exact name, current address and social security number for purposes of the
stock certificates to be issued and the shareholder list of the Company are:
 

  Name: 

  Address: 

   



 

  Social Security Number: 



 
     Sincerely,
 

         
Dated: ­ ­
 
 ­ ­
(Optionee’s Signature)               
   



